Exhibit 10.7
JPMorgan Chase &Co.
Excess Retirement Plan
Restated and Amended as of December 31, 2008
PREAMBLE
     The purpose of this Plan is to provide an alternate means of paying
benefits precluded by operation of law to certain designated executives and
employees participating in the JPMorgan Chase Retirement Plan (“Retirement
Plan”). The Plan is a non-qualified, unfunded deferred compensation arrangement.
It is not subject to Section 401 of the Internal Revenue Code (“Code”). Further
it is, generally, not subject to the Employee Retirement Income Security Act.
     Effective December 31, 2004, liabilities accrued under the Bank One
Corporation Supplemental Personal Pension Account Plan (“Supplemental Plan”)
were transferred to this Plan and became subject to this Plan’s rules, except as
otherwise noted. Participants in the Supplemental Plan who made valid
distributions election prior to January 1, 2005 or prior to January 1, 2009 (if
they had not incurred a Separation from Service prior to January 1, 2009), with
respect to their entire Accrued Benefit that take effect on a Separation from
Service shall have those election honored, notwithstanding anything in the Plan
to the contrary.
     The Plan has been interpreted and operated in good faith compliance with
Section 409A and Internal Revenue Service Notice 2005-1 through December 31,
2008. The plan for the period of January 1, 2005 through December 31, 2008
consists of various employee communications, election and distribution forms,
internal procedures and the plan document prior to its amendment and restatement
to the extent not inconsistent with the foregoing documents and a good faith
interpretation Section 409A.
     Effective December 31, 2008, this Plan has been amended to reflect changes
in tax laws as mandated by Section 409A of the Code. It shall be interpreted in
such a manner as to comply with Section 409A.
     The terms and conditions of this Plan prior to its amendment, as well as
the Supplemental Plan, shall continue to apply to vested amounts accrued prior
to January 1, 2005 with respect to Participants whose employment terminated
prior to January 1, 2005 and who accrued no further benefits under the Plan on
or after January 1, 2005 (other than interest credits on outstanding balances).

1



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS
     The following are defined terms wherever they appear in the Plan:
     1.1 “Account’’ shall have the meaning ascribed thereto under Section 3.1.
     1.2 “Administrator’’ shall mean the individual appointed by Board who shall
be responsible for those functions assigned to him under the Plan.
     1.3 “Alternate Benefit” shall have the meaning ascribed thereto under the
Retirement Plan.
     1.4 “Bank’’ shall mean JPMorgan Chase Bank National Association.
     1.5 “Beneficiary” shall have the meaning ascribed thereto under the
Retirement Plan.
     1.6 “Board’’ shall mean the Board of Directors of the Bank or of the
Corporation; provided that any action taken by a duly authorized committee of
the Board (including any action pursuant to Article VII) within the scope of
authority delegated to it by the Board shall be considered an action of the
Board for purposes of this Plan.
     1.7 “Code’’ shall mean the Internal Revenue Code of 1986.
     1.8 “Committee’’ shall mean the Compensation and Management Development
Committee of the Board or successor committee.
     1.9 “Compensation Limit’’ shall mean the dollar limitation imposed by
Section 401(a)(17) of the Code on the amount of Eligible Compensation taken into
account in computing benefits under the Retirement Plan. By way of
clarification, it shall not have any application to the benefit accrued by
Grandfathered Morgan Participant under the Retirement Plan whose Retirement
Benefit shall be subject to a Compensation Limit of $150,000.
     1.14 “Corporation” shall mean JPMorgan Chase & Co.
     1.15 “Credit Balance” shall have the meaning ascribed thereto under the
Retirement Plan.
     1.16 “Deferred Compensation Program” shall mean the 2005 Deferred
Compensation Plan of JPMorgan Chase & Co.
     1.17 “Eligible Compensation” shall have the meaning ascribed thereto by the
Retirement Plan; provided that for purposes of this Plan, such Eligible
Compensation in any calendar year shall be not more than $1 million; provided
further that Eligible Compensation based on draw, commissions in excess of draw
or production overrides shall be further limited to the (i) Compensation Limit
for any calendar year, or (ii) in the case of Employees assigned to the Chase
Home Finance division or successor business unit, 50% of the Compensation Limit
for any calendar year.

2



--------------------------------------------------------------------------------



 



     1.18 “Employee’’ shall mean an individual who is an employee of an Employer
and a participant accruing benefits under the Retirement Plan. By way of
clarification, individuals who are not classified as employees of an Employer
for purposes of its payroll system, including, without limitation, individuals
employed by temporary help firms or other staffing firms or who are treated as
independent contractors by the Employer (whether or not deemed to be common law
employees or leased employees), are not “Employees.” In addition, in the event
that any individual is re-classified as an employee for any purpose by any
action of any third party or as a result of any lawsuit, action or
administrative proceeding, such individual shall not be deemed an “Employee”
under the Plan.
     1.19 “Employer’’ shall have the meaning ascribed thereto under the
Retirement Plan.
     1.20 “Final Average Pay Formula” shall mean a formula (other than a cash
balance formula or the Alternate Benefit formula) under the Retirement Plan.
     1.21 “Final Pay Benefit” shall mean a participant’s Retirement Benefit
derived from a Final Average Pay Formula pursuant to which a participant in the
Retirement Plan was accruing a benefit immediately prior to his/her Separation
from Service.
     1.22 “Grandfathered Chase Participant” shall have the meaning ascribed
thereto under the Retirement Plan.
     1.23 “Grandfathered Morgan Participant” shall have the meaning ascribed
thereto under the Retirement Plan.
     1.24 “Heritage Morgan Cash Balance Plan” shall mean the Cash Balance Plan
of Morgan Guaranty Trust Company of New York and Affiliated Companies for United
States Employees as in effect immediately prior to its merger into the
Retirement Plan.
     1.25 “Interest Credit” shall have the meaning ascribed thereto under the
Retirement Plan.
     1.26 “Minimum Benefit” shall mean a Retirement Benefit derived from a Final
Average Pay Formula that was frozen. By way of clarification, this is a formula
under which a Participant had accrued benefits but was no longer actively
accruing benefits immediately prior to the date of his/her Separation from
Service, provided that it shall not include the Morgan Benefit or a frozen
benefit based on an interest rate or actuarial factors.

3



--------------------------------------------------------------------------------



 



     1.27 “Morgan Benefit” shall mean a frozen benefit payable under the
Retirement Plan to individuals who became Employees of Participant Companies
after January 1, 2001 which benefit was derived from a Final Average Pay formula
utilized by the Retirement Plan of Morgan Guaranty Trust Company of New York and
Affiliated Companies for United States Employees.
     1.29 “Morgan Employee” shall mean any individual employed by any member of
the controlled group of corporations having J.P. Morgan & Co as the parent
corporation.
     1.30 “Participant’’ shall mean each Employee of an Employer who
participates in the Plan in accordance with the terms and conditions set forth
herein.
     1.31 “Participating Company” shall mean (a) the Bank and (b) each Employer,
which has been authorized by the Administrator to participate in the Plan and
has agreed to comply with the provisions of the Plan.
     1.32 “Pay-Based Credit” shall have the meaning ascribed thereto under the
Retirement Plan; provided that it shall not include the special 3% pay credit
provided to certain Morgan Employees under the Retirement Plan.
     1.33 “Period of Service’’ shall have the meaning ascribed thereto under the
Retirement Plan.
     1.34 “Plan’’ shall mean the JPMorgan Chase Excess Retirement Plan, as
amended and restated January 1, 2005.
     1.35 “Prior Morgan Plan” shall mean the Retirement Plan of Morgan Guaranty
Trust Company of New York and Affiliated Companies for United States Employees
     1.36 “Qualified Participant” means a participant who (i) incurred a
Separation from Service on or after January 1, 2005 and on or before
December 31, 2005 and (ii) accrued a benefit hereunder on or after January 1,
2005.
     1.37 “Retirement Benefits” shall mean the Credit Balance of the Account of
a Participant under the Retirement Plan, or such other greater benefit that may
be payable to the Participant under the Retirement Plan, such as the Alternative
Benefit, Minimum Benefits, Morgan Benefit Final Average Pay Benefit, either case
measured as of the Participant’s date of Separation from Service.
     1.38 “Retirement Plan’’ shall mean the JPMorgan Chase Retirement Plan, as
amended from time to time.
     1.39 “Separation from Service” has the meaning set forth in the JPMorgan
Chase 2005 Deferred Compensation Plan, including the definition of Related
Company.

4



--------------------------------------------------------------------------------



 



     1.40 “Specified Employee” has the meaning set forth in the JPMorgan Chase
2005 Deferred Compensation Plan.
     1.41 “Supplemental Plan” shall mean the Supplemental Personal Pension
Account Plan of Bank One Corporation.
     1.42 “Transition Interest Credit” shall have the meaning ascribed thereto
by the Retirement Plan.

5



--------------------------------------------------------------------------------



 



Article II
Participation
     2.1 Eligibility for Credit Balance. Any Employee whose Eligible
Compensation exceeds the Compensation Limit during any calendar year in which he
or she is a participant in the Retirement Plan shall be a Participant as of such
date with respect to the benefits described in Article III.
     2.2 Section 415 Limits. If, as of the date that an Employee incurs a
Separation from Service, an Employee’s distribution of Retirement Benefits would
be subject to the limitations of Section 415 of the Code (whether or not a
distribution of such benefits was made on such date), such Employee, if not
already a Participant, shall be a Participant as of the date of such
distribution and shall be eligible for the benefits described in Section 3.5.

6



--------------------------------------------------------------------------------



 



Article III
Benefits
     3.1 Pay-Based Credits. (a) Each Participant described in Section 2.1 whose
Eligible Compensation in any calendar month exceeds the monthly Compensation
Limit shall have an amount credited to an Account under the Plan equal to the
excess of the (i) amount of the Pay-Based Credit that would have been accrued
under the Retirement Plan (based on the amount of Eligible Compensation
recognized under this Plan) but for the application of such Compensation Limit
for such calendar month over (ii) amount of the Pay-Based Credit actually
credited under the Retirement Plan for such calendar month. By way of
clarification, if an individual is receiving additional Pay-Based Credits under
the Retirement Plan as a result of their service with Banc One Corporation,
First Commerce Corporation or their subsidiaries, those credits shall be
Pay-Based Credits for purposes of this Plan.
     (b) Interest Credits. The Account of a Participant shall be credited with
the Interest Credits that would have been provided under the Retirement Plan but
for the Compensation Limit’s application to the Pay-Based Credits (but based on
the amount of Eligible Compensation recognized under this Plan). Any amounts
attributable to the Prior Service Balance as defined in the Retirement Plan
shall receive Transition Interest Credits as defined in the Retirement Plan
until such date as it ceases under the Retirement Plan.
     (c) Account. A bookkeeping account shall be established in the name of each
Participant to which the applicable Pay-Based, Interest and Transition Interest
Credits shall be recorded.
     (d) Prior Accruals. If a Participant has accrued a Credit Balance with
respect to this Plan prior to its amendment and restatement as of January 1,
2005, or the Supplemental Plan prior to January 1, 2005 and incurs a Separation
from Service after January 1, 2005, such Credit Balance shall be part of his
Account. By way of clarification, this Plan does not provide any benefits for
periods of employment prior to January 1, 2002 to any individual who was a
Member of the Heritage Morgan Cash Balance Plan or had an undistributed vested
benefit under the Prior Morgan Plan, except as provided in Section 3.5 dealing
with Code Section 415 limitations. By way of further clarification, an
individual who was a participant in the Supplemental Plan shall have a Credit
Balance benefit not in excess of the amount accrued on his/her behalf under the
Supplemental Plan as of December 31, 2004.
     3.2 Benefit Determined as of the Date of Separation from Service. Except as
otherwise provided in Section 5.1(b), all such calculations/determinations under
Sections 3.3, 3.4 and 3.5 shall be made as of the date that a Participant incurs
a Separation from Service. The Participant is deemed to have elected receipt of
his/her Retirement Benefit on such date. The benefit payable hereunder shall not
be affected by the amount actually distributed to the Participant from the
Retirement Plan. Any amount due under Section 3.3, 3.4 and 3.5 shall accrue
Interest Credits up to the Distribution Date, as defined in the Retirement Plan.

7



--------------------------------------------------------------------------------



 



     3.3 Final Average Pay Benefit, Alternative Benefit or Minimum Benefit If it
is determined that a Final Average Pay Benefit, Alternative Benefit or Minimum
Benefit (other than Morgan Benefit) would be payable to a Participant under the
Retirement Plan on a Separation from Service, then such Participant’s benefit
under this Plan, if any, shall equal the excess of (i) the amount of the
Retirement Benefit that would have been accrued under Final Average Pay Formula,
Minimum Benefit or Alternative Benefit of the Retirement Plan ((based on the
amount of Eligible Compensation recognized under this Plan for service/accruals
after December 31, 2004) but for the application of such Compensation Limit over
(ii) the amount actually accrued under the Retirement Plan; and any other amount
due under this Plan, including the benefit under Section 3.1, shall be
forfeited, except for the amount specified in Section 3.5 so long as it is not
duplicative of any amount required under another plan or program maintained by
the Employer.
     3.4 Morgan Benefit. If it is determined that, as of the date of Separation
from Service, a Grandfathered Heritage Morgan Participant would receive his/her
Retirement Benefit in the form of Morgan Benefit, then such Participant shall be
entitled to receive an amount as a lump sum, if any, from this Plan equal to the
excess of (i) the sum of his/her Credit Balances under the Retirement Plan and
Section 3.1 of this Plan over (ii) his/her lump sum value of his/her Retirement
Benefit. Any amounts under Section 3.1 in excess of the amount payable under
this Section 3.4 shall be forfeited. In addition, if the amount of the Minimum
Benefit for a Grandfathered Heritage Morgan Participant has been limited
pursuant to amendments to the Retirement Plan limiting early retirement benefits
for certain highly compensated Grandfathered Heritage Morgan Participants, then
the amount so limited shall be payable hereunder.
     3.5 Excess Benefits. If it is determined that, as of the Separation from
Service, any distribution of Retirement Benefits would be reduced by application
of the limitations of Section 415 of the Code shall receive an amount equal to
the excess of the (i) Retirement Benefits without application of Section 415 of
the Code over (ii) amount actually payable under the Retirement Plan; provided
that once a benefit is determined in accordance with Section 3.2, no adjustment
shall be made for changes to Section 415 of the Code.
     3.6 Aggregate. Notwithstanding anything in this Article III to the
contrary, the total value of the benefits to be received under the Plan when
combined with the Retirement Benefits (measured as of the date of Separation
from Service) shall never exceed the value of the Retirement Benefits that would
have been payable under the Retirement Plan but for the application of
Section 415 of the Code and the Compensation Limit; provided that the foregoing
shall not apply to amounts credited to an Account because of the inclusion of
bonuses as part of Eligible Compensation prior to January 1, 2005.

8



--------------------------------------------------------------------------------



 



     3.7 Administrative/Judicial Determinations. Nothing in this Article or the
Plan shall require any amounts to be paid under this Plan, should an
administrative or judicial determination require benefit formulas, including the
interest crediting rate, of the Retirement Plan to be reformed or require the
payment of Retirement Benefits or life annuity benefits under the Retirement
Plan in excess of those paid hereunder.

9



--------------------------------------------------------------------------------



 



Article IV
Vesting
     4.1 Account. Subject to the adjustments and forfeiture rules set forth in
Sections 3.3, 3.4 and 3.6, the benefits described in Sections 3.1, 3.3 and 3.4
shall vest upon the date that the benefits under the Retirement Plan vest.
Benefits hereunder shall be forfeited upon the date of a termination of
employment as reflected on the books and records of the Employer if such
Participant is not then vested in his/her Retirement Benefits. Benefits
hereunder shall not be subject to being restored upon re-employment.
     4.2 Vesting 415 Benefit. The benefit described in Section 3.4 shall be
deemed to accrue and vest only upon the dates or date of the Separation from
Service.

10



--------------------------------------------------------------------------------



 



Article V
distributions
     5.1 Form and Date of Distribution. (a) Except as otherwise provided herein,
if a Participant incurs a Separation from Service, his or her benefit under this
Plan shall be distributed in a lump sum during the calendar year immediately
following the calendar year in which the Separation from Service occurred,
provided that a Specified Employee shall not receive a distribution from this
Plan until at least six months have elapsed from the date of his/her Separation
from Service.
     (b)A Grandfathered Chase Participant who receives his/her Retirement
Benefit under a Final Average Pay formula shall receive his/her benefit in the
form of a single life month annuity commencing in the calendar year following
his/her Separation from Service. The Participant may elect prior to the first
annuity payment date between actuarial equivalent forms of annuity benefits. For
this purpose, the form of annuities available are those specified by the
Retirement Plan as applying to a Grandfathered Chase Participant and the
actuarial factors set forth in the Retirement Plan shall be used.
     (c) If a Participant terminated employment prior to January 1, 2005, then
any vested amounts accrued prior to that date shall be subject to the terms of
the Plan prior to its amendment and restatement.
     (d) (i) In the case of a Qualified Participant, vested amounts accrued
prior to January 1, 2005 shall be subject to the terms of the Plan prior to its
amendment and restatement. Any amount accrued by a Qualified Participant after
January 1, 2005 shall be subject to the election that such individual made in
2005 in accordance with the transitional rules of Section 409A.
     (ii) Notwithstanding Section 5.1(d)(i) above, if a Qualified Participant
fails to elect distribution of his/her Retirement Benefits by December 1, 2008,
then Section 3.2 shall apply to calculate the amount of his/her benefit
hereunder as of December 31, 2008. That benefit shall be distributed as a lump
sum during calendar year 2009.
     (e) If a Participant in the Supplemental Plan had made an election as to
the form and time of payment of his or her benefit under that Plan prior to
December 31, 2004?, such election shall govern the form and time of payment of
benefits hereunder.
     5.2 Withholding. Any payment under this Plan shall be reduced by any amount
required to be withheld under applicable Federal, state and local laws.
     5.3 Participant’s Rights Unsecured. The right of any Participant or former
Participant to receive further payments under the provisions of the Plan shall
be an unsecured claim against general funds of (i) the Bank, if the Employer
employing the participant at the time his/her Eligible Compensation is subject
to this Plan, was a bank or a bank subsidiary or (ii) the Corporation, if the
Employer employing the Participant at the time his/her Eligible Compensation is
subject to this Plan, was not a bank or a bank subsidiary; provided that the
Corporation shall be responsible for any amounts accrued under the Supplemental
Plan. No assets shall be required to be segregated or earmarked to represent any
liability for supplemental benefits hereunder, but the Corporation and Bank
shall have the right to establish vehicles to assist them and the other
Employers in meeting their obligations hereunder. The rights of any person to
receive benefits under the Plan shall be only those of a general unsecured
creditor; and such status shall not be enhanced by reason of the establishment
of any funding vehicles.

11



--------------------------------------------------------------------------------



 



     5.4 Beneficiary. (a) Upon the death of a Participant who has vested
benefits under this Plan and whose death occurs prior to a Participant’s
Separation from Service, the Beneficiary of such Participant shall receive (i) a
benefit equal to the excess of Retirement Benefit available to Beneficiary
without application of Section 415 of the Code over the Retirement Benefit
actually received by the Beneficiary under the Retirement Plan and/or (ii) the
Credit Balance of the Participant under Section 3.1. The benefit shall be
distributed as a lump sum in the calendar year immediately following the
calendar year in which the death occurred.
     (b) Notwithstanding Section 5.4(a), upon the death of a Participant who has
vested benefits under this Plan and whose death occurs prior to a Participant’s
Separation from Service, a Beneficiary whose survivor Retirement Benefit is
based on the Final Average Pay Benefit, Alternative Benefit or Minimum Benefit
shall not receive the Credit Balance under Section 3.1 of this Plan. Instead
such Beneficiary shall have his/her benefit based on Section 3.3 utilizing the
assumptions with respect to a survivor pre-retirement annuity as set forth in
the Retirement Plan. The benefit shall be distributed as a lump sum in the
calendar year immediately following the calendar year in which the death
occurred.
     (c) Upon the death of a Participant who has vested benefits under this Plan
and whose death occurs after the Participant’s Separation from Service, the
Beneficiary shall receive any unpaid amount due to the Participant in the form
of a lump sum in the calendar year immediately following the calendar year in
which the death occurred; provided that if the Participant was receiving an
annuity hereunder, the Beneficiary shall be entitled only the survivor benefit,
if any, under the annuity.
     (d) The distribution rules of the Plan, prior its to its amendment and
restatement, shall apply to the date of distribution with respect to a
Beneficiary of a Participant who incurred a Separation from Service prior to
January 1, 2005.

12



--------------------------------------------------------------------------------



 



Article VII
Amendment and Termination
     6.1 Amendment. The Board or the Administrator may amend the Plan in any
respect and at any time; provided, however, that no amendment shall have the
effect of reducing (i) any benefit then being paid or payable to any Participant
or to any Beneficiary, or (ii) the vested amount of any benefit under
Sections 3.1, 3.3 and 3.4 theretofore accrued on behalf of any Participant.
     6.2 Termination. The Board may terminate the Plan at any time. In the event
of termination, the Plan shall continue in force with respect to any
Participant, or other person entitled to receive a benefit under Sections 3.1,
3.3 and 3.4 to the extent accrued and vested under the Plan prior to its
termination, and shall be binding upon any successor to substantially all the
assets of the Corporation or any other Employer.

13



--------------------------------------------------------------------------------



 



Article VIII
General Provisions
     7.1 Assignability. No right to receive payments hereunder shall be
transferable or assignable by a Participant except by will or by the laws of
descent and distribution or by a court of competent jurisdiction. Any other
attempted assignment or alienation of payments hereunder shall be void and of no
force or effect.
     7.2 Administration. Except as otherwise provided herein, the Plan shall be
administered by the Administrator, who shall have the authority to adopt rules
and regulations for carrying out the provisions of the Plan, and who shall
conclusively interpret, construe and implement the provisions of the Plan,
including eligibility to participate, the entitlement to benefits and the amount
of such benefits.
     7.3 Legal Opinions. The Administrator may consult with legal counsel, who
may be counsel for the Bank or other counsel, with respect to his obligations or
duties hereunder, or with respect to any action proceeding or any question of
law, and shall not be liable with respect to any action taken, or omitted, by
him in good faith pursuant to the advice of such counsel.
     7.4 Liability. Any decision made or action taken by the Board, Committee or
the Administrator arising out of, or in connection with, the construction,
administration, interpretation and effect of the Plan shall be within their
absolute discretion, and will be conclusive and binding on all parties. Neither
the Administrator nor a member of the Board or of the Committee shall be liable
for any act or action hereunder, whether of omission or commission, by any other
member or employee or by any agent to whom duties in connection with the
administration of the Plan have been delegated or, except in circumstances
involving bad faith, for anything done or omitted to be done in connection with
this Plan.
     7.5 Corporate Reorganization. In the event that a corporation or
unincorporated entity ceases to meet the definition of an Employer such
corporation or entity shall cease to be an Employer under the plan and its
employees shall cease to be Participants under the Plan, and the Plan shall be
treated as though a separate plan for the benefit of its employees who were
Participants in the plan to govern the accrued benefits of each such Participant
(or any person entitled to benefits in respect of such a Participant).
     7.6 Construction. The masculine gender, where appearing in this Plan, shall
be deemed to also include the feminine gender. The singular shall also include
the plural, where appropriate.
     7.7 Governing Law. The Plan shall be construed and administered in
accordance with the laws of the State of New York.

14



--------------------------------------------------------------------------------



 



     7.8 Not an Employment Contract. Nothing herein shall be construed to confer
upon any person any legal right to continued employment with the Bank or any
Related Company.

15